DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status

This office action is in response to amendments/arguments filed on May 4, 2022. Applicant has amended Claims 1, 4, 7, 11, 14, and 18. Claims 1 – 20 are currently pending. 


Response to Arguments

Applicant’s arguments have been fully considered. 

Previous 112a rejections are withdrawn due to applicant’s amendment. 

Applicant’s amendments to Claims 1, 7, and 14 overcome the previous grounds of rejection. New grounds of rejection are presented below, incorporating the Huang reference. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 – 7, 9, 11 – 14, 16, and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hartwig (US 4758132) in view of Huang et al. (hereafter “Huang” – US 2012/0171069).

With regards to Claims 1, 7, and 14:

Hartwig (Figures 1, 2, 5) discloses a screw compressor assembly, comprising: an inlet (inlet openings 16); an outlet (outlet openings 17); a screw compressor between the inlet and outlet (Figures 1, 2); a compressor housing (housing 11) receptive of the fluid from the inlet and configured to direct the fluid into the outlet; first and second helical screws (rotors 14, 15) disposed within the housing for rotation about respective rotational axes in a mutually engaged relationship; first and second stator (walls of bores 12, 13) disposed within the housing about the corresponding helical screws; and first and second conductive elements (electrical windings 18, 19) wound about the respective stators such that current applied to the conductive elements generates a flux field by which the corresponding helical screws are driven to rotate about the corresponding rotational axes (Col. 1, Line 57: “A number of electrical windings 18,19 are provided in the walls of bores 12,13 and connected to an electric supply”, Col. 2, Lines 53: “The inverter feeds the stator windings 18 and 19 such that two rotating magnetic fields are created to rotate in opposite directions as indicated by arrows 85,86. The windings of the two bores can suitably be arranged such that a number of poles corresponding to the number of lobes of respective rotor is obtained. In this way the two rotors will obtain suitable speeds while the two windings 18,19 are supplied with voltage of the same frequency”), wherein the first conductive element extends about a partial arc-length of a circumference of the first helical screw.

Hartwig does not explicitly disclose opposite terminal ends, each of which comprises an inboard acutely angled apex and an outboard flange and an interior sidewall which is substantially parallel with the interior sidewall of the opposite terminal end. Huang (Figure 2f) teaches a screw compressor including opposite terminal ends, each of which comprises an inboard acutely angled apex and an outboard flange and an interior sidewall which is substantially parallel with the interior sidewall of the opposite terminal end (see annotated Figure below, note that the sidewalls will have some inherent thickness, which would be the recited flange). The angle of the apex depends on the size of the inlets/outlets of the screw compressor. Applicant has not presented any evidence of criticality of either the angle or the size of the inlets/outlets. It has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Huang. would not operate differently with the claimed apex angle. Furthermore, the acute apex angle would perform the predictable benefit of guiding the fluid towards the compression pockets between the rotors. Given the teachings above, it would have been obvious to one of ordinary skill in the art to modify the system of Hartwig by arranging the inlet/outlet such that they create an inboard acutely angled apex and an outboard flange and an interior sidewall which is substantially parallel with the interior sidewall of the opposite terminal end, in order to yield the predictable benefit described above and since the device would not perform differently than the prior art. 


    PNG
    media_image1.png
    459
    473
    media_image1.png
    Greyscale


With regards to Claims 4, 11, and 18:

The Hartwig modification of Claims 1, 7, and 14 teaches the conductive elements extend along a partial arc-length of about 260° - 270° of the circumference of the corresponding helical screws (an online protractor appears to show that the arc-lengths of Hartwig are along ~260 degrees for the female rotor/bore and ~265 degrees for the male rotor/bore, see annotated Figures below).


    PNG
    media_image2.png
    678
    870
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    665
    829
    media_image3.png
    Greyscale



With regards to Claims 5, 12, and 19:

The Hartwig modification of Claims 1, 7, and 14 teaches first and second rotor shafts about which the helical screws are rotatable; and first and second bearings coupled to the housing to rotatably support the rotor shafts (see unlabeled shafts shown in Figure 2 of Hartwig, journaled in bearings 32, 33).

With regards to Claims 6, 13, and 20:

The Hartwig modification of Claims 1, 7, and 14 teaches a controller (controller shown in Figure 5) configured to control rotations of the helical screws such that the helical screws remain separated during rotations thereof (Col. 2, Line 60 of Hartwig: “In this way the two rotors will obtain suitable speeds while the two windings 18,19 are supplied with voltage” – in order for the rotors to attain suitable speeds and operate sufficiently, they must be “separated” during rotation, under broadest reasonable interpretation).

With regards to Claims 9 and 16:

The Hartwig modification of Claims 1, 7, and 14 teaches the first and second helical screws respectively comprise a male helical screw (rotor 14 of Hartwig) and one or more female helical screw (rotor 15 of Hartwig), wherein: the male helical screw comprises a first hub (center of rotor 14 of Hartwig) and multiple protrusions (lobes 40 of Hartwig) extending outwardly from the first hub in a helical formation along a length of the first hub, and each of the one or more female helical screws comprises a second hub (center of rotor 15 of Hartwig) and multiple recess-defining protrusions (lobes 39 of Hartwig) extending outwardly from the second hub in a helical formation along a length of the second hub. 


Claims 2, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hartwig (US 4758132) in view of Huang et al. (hereafter “Huang” – US 2012/0171069), further in view of Pijanowski (US 6247906).

With regards to Claims 2, 8, and 15:

The Hartwig modification of Claims 1, 7, and 14 does not explicitly teach the helical screws and the at least one stator are laminated. Hartwig teaches that the rotors “may be provided with permanent magnets at their crests” or “operate without magnetizing windings or permanent magnets…as a reluctance synchronous motor” (Col. 2, Lines 39 – 47). Pijanowski teaches compressors including vaned compressors (Figure 9A) and gear compressors (Figure 3A) operating as reluctance motors (Col. 1, Line 50). In such a reluctance motor configuration, Pijanowski teaches that “stator 20…is formed of iron or stacked iron laminations, can be coated or plated with a corrosion resistant material, and includes salient stator poles 30” and “[r]otors 80 and 81 which resemble gear pump rotors, are identical and are mounted inside the stator and are formed with protruding intermeshing teeth 85 (FIGS. 3A and 6), are made of iron or stacked iron laminations” (Col. 2, Line 63 – Col. 3, Line 16). Laminations are known to yield the predictable benefit of reducing eddy currents and energy loss relative to solid piece designs. Given these teachings, it would have been obvious to modify the system of Hartwig to use lamination when operating the system as a reluctance motor in order to yield said predictable benefit. 


Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hartwig (US 4758132) in view of Huang et al. (hereafter “Huang” – US 2012/0171069), further in view of Zhang (US 2019/0036431).

With regards to Claims 3, 10, and 17:

The Hartwig modification of Claims 1, 7, and 14 teaches the first and second helical screws respectively comprise a male helical screw (rotor 14 of Hartwig) and one or more female helical screw (rotor 15 of Hartwig), wherein: the male helical screw comprises a first hub (center of rotor 14 of Hartwig) and multiple protrusions (lobes 40 of Hartwig) extending outwardly from the first hub in a helical formation along a length of the first hub, and each of the one or more female helical screws comprises a second hub (center of rotor 15 of Hartwig) and multiple recess-defining protrusions (lobes 39 of Hartwig) extending outwardly from the second hub in a helical formation along a length of the second hub.

The Hartwig modification of Claims 1, 7, and 14 does not explicitly teach the first and second stators comprise helical teeth about which the first and second conductive elements are wound. It is noted that Hartwig teaches the windings extend helically along the stator (see Figure 6, Col. 3, Lines 25+), but not that the stator itself comprises helical teeth. Zhang (Figure 23) teaches a switched reluctance motor for screw compressors including a stator (stator 226) having helical teeth (spiral stator tooth pole 2261) about which conductive elements are wound (coils 2262). Note that the priority document filed on February 13, 2016 for Zhang has support for these teachings and can be found online. Given the teachings of Zhang and Hartwig, it would have been obvious to modify the system of Hartwig by providing helical teeth to the stator along where the helical windings are already wound in Figure 6 of Hartwig in order to provide additional structural support to these windings. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Thursday, May 26, 2022